DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority/Benefit
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 60-71 are pending.
Claims 60-71 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 60-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 60 and 71 recite in part: “obtaining genotype information for a sample from an E. guineensis palm plant or seed, wherein the genotype information comprises presence or absence of a VIR gene alteration in a genomic region corresponding to SEQ ID NO:1”.  The phrase “wherein the genotype information comprises presence or 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

Claims 60-71 are rejected under 35 U.S.C. 103 as being unpatentable over Sambanthamurthi et al. Breeding Plantation Tree Crops: Tropical Species, Chapter 10, 377-421, 2009 in view of GenBank Accession Number GH159178.1, dated11/30/2009 and taken with evidence of the instant Specification.
Applicant claims a method for determining a fruit color phenotype of an E. guineensis palm plant, the method comprising, 
obtaining genotype information for a sample from an E. guineensis palm plant or seed, wherein the genotype information comprises presence or absence of a VIR gene alteration in a genomic region corresponding to SEQ ID NO:1 that comprises a VIR gene and confers a virescens phenotype to fruit, 
determining the fruit color phenotype in the E. guineensis palm plant or seed based on the presence or absence of the VIR gene alteration, wherein the gene alteration causes the virescens phenotype, wherein the VIR gene alteration comprises a nucleotide change that results in a premature stop codon; and 
segregating the E. guineensis palm plant or seed into groups based on the presence or absence of the VIR gene alternation, wherein at least one group contains E. guineensis palm plants or seeds having the VIR gene alteration in the genomic region corresponding to SEQ ID NO: 1. (Claim 60), 
the method of claim 60, wherein the VIR gene alteration-generates a truncated protein compared to the protein encoded by SEQ ID NO:4 (Claim 61), the method of claim 60, wherein the VIR gene alteration results in the sequence of any one of SEQ ID NOS: 7, 9, 11, 13, and 15, or the VIR gene alteration results in a sequence that E. guineensis palm plant or seed for cultivation if the E. guineensis palm plant or seed has the VIR gene alteration (Claim 66), the method of claim 66, wherein the E. guineensis palm plant or seed is discarded if the E. guineensis palm plant or seed does not have the VIR gene alteration (Claim 67), the method of claim 60, wherein the segregating comprises segregating the E. guineensis palm plant or seed into a first group based on the presence of the VIR gene alteration and segregating the E. guineensis palm plant or seed into a second group based on the absence of the VIR gene alteration (Claim 68), the method of claim 68, wherein the absence of the VIR gene alteration results in a nigrescens phenotype (Claim 69), the method of claim 60, wherein obtaining the genotype information comprises detecting the VIR gene alteration by amplification, hybridization, or nucleotide sequencing (Claim 70). 
Applicant further claims a method for determining a fruit color phenotype of an E. guineensis palm plant, the method comprising, obtaining genotype information for a sample from an E. guineensis palm plant or seed, wherein the genotype information comprises presence or absence of a VIR gene alteration in a genomic region corresponding to SEQ ID NO:1 that comprises a VIR gene and confers a virescens phenotype to fruit, determining the fruit color phenotype in the E. guineensis palm plant or seed based on the presence or absence of the VIR gene alteration, wherein the gene E. guineensis palm plant or seed into groups based on the presence or absence of the VIR gene alternation, wherein at least one group contains E. guineensis palm plants or seeds having the VIR gene alteration in the genomic region corresponding to SEQ ID NO: 1.
Claims 60 and 71 recite in part: “obtaining genotype information for a sample from an E. guineensis palm plant or seed, wherein the genotype information comprises presence or absence of a VIR gene alteration in a genomic region corresponding to SEQ ID NO:1”.  This phrase is interpreted to mean that the genotype information is indicative of the presence or absence of a VIR gene alteration (SEQ ID NO:1 corresponding to the the VIR gene).  Because the claims do not require any particular thresholds with respect to the predictive accuracy of the genetic information, methods using genetic information regarding markers that are linked to the VIR gene are deemed to be encompassed by the claims.  If Applicant intended the scope to be limited to analysis of markers within a specific region (for example the region of SEQ ID NO:1) or if Applicant intends the claims to be limited to other specific markers, Applicant is invited to contact Examiner to discuss amendments that could refine the scope of the claims.  
Sambanthamurthi et al. teaches a method of determining the virescens fruit color in oil palm plants of the T128 lineage by detecting a nucleic acid alteration/polymorphism at the MET16 locus using restriction fragment length polymorphism (RFLP) analysis, which was linked at 3cM to the vir gene, thus predicting 
Sambanthamurthi et al. further teaches that in the oil palm, the two single gene inherited traits of importance to plant breeders are shell thickness and fruit color.  Sambanthamurthi et al. further teaches that polymorphisms linked to the dura, tenera or pisifera shell phenotypes have been identified in oil palm and that identification of a polymorphic marker linked to the shell thickness phenotype is of significant importance as it would allow breeders to distinguish the dura, tenera and pisifera types at the nursery stage. It would also allow breeders to eliminate dura contamination from the commercial tenera planting materials. Sambanthamurthi et al. further teaches that as for fruit colour, the virescens (Vir) fruits undergo a more profound color change on ripening and as such makes it easier for harvesters to identify ripened bunches. The identification of the Vir allele and its use in conjunction with the non-abscising genotypes will allow the identification of ripened bunches and hence reduce crop loss through fallen fruits.  (p. 389 ¶ 3).  
Sambanthamurthi et al. does not teach explicitly teach sorting the plants into groups based upon phenotype or that the palm plant is less than 5 or 1 year old or that the plants predicted to have the virescens phenotype would be segregated into groups and that seeds predicted to have the virescens phenotype would be further cultivated and the other seeds discarded. Sambanthamurthi et al. does not explicitly teach the sequence of SEQ ID NO:1.

GenBank: GH159178.1
GenBank FASTA
IDENTIFIERS

dbEST Id:       63156390
EST name:       MET16
GenBank Acc:    GH159178

CLONE INFO
Clone Id:       pOP-MET00016
DNA type:       cDNA

PRIMERS
PolyA Tail:     Unknown

SEQUENCE
                GAAAACGGTCATTATTAATTTATGTTATCACATAAAATTCCTTGCCGCAAGTACACGATA
                TATGACACAACACACAAACACAGAGAGAGAGAGAGGGGGAGAGGGAGGGAGGGAGCTCAN
                CAAACGTGAGCCGTCGAAACCCTCCAATTTATTCGTTAACATAGAAGTTCTTATTAGCCA
                CACATGATGGTGTGCTTATGACCATCATCTATCTACTAGTTTAAAGGATACCACCATTTG
                ATTTTGTTCTCATGCACCACCCTCAGCTTGGCAACCTGCATGGGCCACGTCTATGTCTGC
                ACAGCTGCATGTTCATGCAGTGTCAAATGGATGCGATGTTCCTTGCCGTCTCCTCCTAAT
                ACCCGATGCACTCCGCATTCTCCTGTGCCTTTGGATCACGGCTCCACTTCCAGACCTCCC
                TTCTAATCGTCTCGCAGAAGCCTGCAGATATGTACATTGTCCCCTTCTGGCTGCTCGTCA
                TATAGGTGTTGCTGCAGTCCATAGTGGCCCAGAAGCAAGTCCAAGAGGTGGTTGGTGACG
                ATCCTTGAAAGATCCACTATGGTCGCTGGGAGCTGCTGCTGGTAAATCCTGGCGGTCGAT
                TTGCCGACCTCCTTCGTCGTGTTGTTAGACGACAGCTAGGTACTTGTATCTAATGTGTGA
                TGTGGGCGTTTCCTACTGCGCGCGGATCTTGTATTAAGTGTCGCTTGGTGGTTCTTTCGT
                AATGGATCTCTATTTGTACCCATTTTCATAGGATTACTAGAATAGTATTCCTAGTGACTT
                TTATTGATTCCTAAGCCTCCCTGTATATTTC

Entry Created:  Nov 30 2009
Last Updated:   May 20 2010

PUTATIVE ID     Assigned by submitter
                pOP-MET00016

LIBRARY
Lib Name:       LIBEST_024072 MET (Oil Palm Mesocarp)
Organism:       Elaeis guineensis
Tissue type:    Mesocarp
Develop. stage: 20 WAA Mesocarp
Vector:         pT7T3 18U
R. Site 1:      EcoRI

SUBMITTER
Name:           Rajinder Singh
Institution:    Malaysian Palm Oil Board
Address:        No 6, Persiaran Institusi, Bandar Baru Bangi, 43000 Kajang,
                Selangor, Malaysia
Tel:            (+603)-8769 4501
Fax:            (+603) 8926 1995
E-mail:         rajinder@mpob.gov.my

CITATIONS
PubMed ID:      19706196
Title:          Mapping quantitative trait loci (QTLs) for fatty acid
                composition in an interspecific cross of oil palm
Authors:        Singh,R., Tan,S.G., Panandam,J.M., Rahman,R.A., Ooi,L.C.L.,
                Low,E.T.L., Sharma,M., Jansen,J., Cheah,S.C.
Citation:       BMC Plant Biol. 9: 114 2009

prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Sambanthamurthi et al. such that the plants are less than one year old. One having ordinary skill in the art would have been motivated to do this because Sambanthamurthi et al. teaches that detection of the phenotype at an early stage of growth using a marker such as MET16 would allow breeders to identify the desirable virescens trait at the nursery stage, which would require plants less than 1 year old.  One of ordinary skill in the art would have a reasonable expectation of success combining the standard mapping methods taught by Sambanthamurthi et al. with the sequence information provided by GenBank Accession Number GH159178.1.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Sambanthamurthi et al. such that the plants are segregated based upon the predicted virescens phenotype and that predicted virescens seeds are further cultivated and the other seeds are discarded.  One having ordinary skill in the art would have been motivated to do this because Sambanthamurthi et al. teaches that the virescens phenotype has desirable harvesting characteristics.  One of ordinary skill in the art would have a reasonable expectation of success insofar as the MET16 marker appears to be closely linked to the vir gene and as such the marker is a reasonably good predictor of the virescens phenotype. 
The instant specification provides further evidence that the vir gene of the SEQ ID NO:1 region, encoding SEQ ID NO:4, is the sequence of the T128 oil palm lineage (Specification p. 18, 69) and as such, the VIR protein sequence of SEQ ID NO:4 and mutations to the coding sequence that produce the virescens phenotype are inherent to 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 60-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10669593 B2.  The claims of Patent No. 10669593 recite the limitations of and otherwise closely mirror the instant 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHARLES LOGSDON/           Examiner, Art Unit 1662